Case 3:20-cv-03046-TLB Document 54           Filed 10/26/20 Page 1 of 6 PageID #: 437




                     IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF ARKANSAS
                              HARRISON DIVISION


WILLIAM BURNETT, SR., Individually
and as Anticipated Personal Representative
of the ESTATE OF SARAH BURNETT, Deceased;
TAMMIE DEBO; and WILLIAM BURNETT, JR.                                       PLAINTIFFS

V.                              CASE NO. 3:20-CV-3046

AMERICAN INTERNATIONAL INDUSTRIES,
Individually and as Successor to PINAUD, INC.,
BARBARA ALICE, INC., ED. PINAUD, INC. d/b/a ED.
PINAUD, and NESTLE-LE MUR COMPANY, all for
the CLUBMAN line of products; BARRETTS MINERALS,
INC.; BRENNTAG SPECIALTIES, INC. f/k/a MINERAL
PIGMENT SOLUTIONS, INC., Individually and
as Anticipated Personal Representative of WHITTAKER,
CLARK & DANIELS, INC.; SPECIALTY MINERALS, INC.,
Individually and as a Subsidiary of MINERALS
TECHNOLOGIES, INC.; and WHITTAKER,
CLARK & DANIELS, INC.                                                     DEFENDANTS


                        MEMORANDUM OPINION AND ORDER

      Currently before the Court are two ripe motions. The first is Defendant American

International Industries’ (“American”) Motion to Dismiss for Failure to State a Claim (Doc.

22). Defendant Whittaker, Clark & Daniels, Inc. (“WCD”) filed a Response in Support of

American’s Motion to Dismiss (Doc. 34), in which it asked to join the Motion. Plaintiffs

then filed a Response in Opposition (Doc. 35) to both American’s Motion and WCD’s

request to join. The second motion before the Court is Plaintiffs’ Request for Leave to

Amend the Complaint (Doc. 31) for the purpose of identifying William Burnett, Sr., as

Personal Representative of the Estate of Sarah Burnett.




                                            1
Case 3:20-cv-03046-TLB Document 54            Filed 10/26/20 Page 2 of 6 PageID #: 438




       The Court held a Case Management Hearing today and heard oral argument on

the pending motions.      Following oral argument, the Court ruled from the bench,

GRANTING the Motion to Dismiss (Doc. 22) and GRANTING IN PART AND DENYING

IN PART the Request for Leave to Amend the Complaint (Doc. 31). The following Opinion

clarifies the bases for the Court’s decisions. To the extent anything in this Order differs

from the Court’s rulings from the bench, this Order shall control.

                                   I. BACKGROUND

       Sarah Burnett worked as a hairdresser from 1964 to 2018, first working in Illinois

and later in Arkansas, beginning in 1985. This work involved styling wigs with Clubman

talcum powder, which Plaintiffs allege exposed Ms. Burnett to talc containing asbestos,

leading to Ms. Burnett’s diagnosis of mesothelioma, an asbestos-related lung cancer.

Plaintiffs’ Complaint (Doc. 2) alleges that American manufactured the Clubman talcum

powder at issue, after which Barretts Minerals, Inc., Specialty Minerals, Inc., and WCD

acted as suppliers of the talcum powder, with Brenntag Specialties, Inc. later acting as

successor-in-interest to WCD. Ms. Burnett died from mesothelioma on June 23, 2018.

Her surviving spouse, William Burnett, Sr., as well as her surviving children, Tammie

Debo and William Burnett, Jr., instituted this action against Defendants on July 9, 2020.

Plaintiffs allege several claims against Defendants, namely negligence; strict liability;

inadequate design, formulation, and manufacture; breach of implied warranty; the tort of

willful and wanton conduct; failure to warn; and fraud.      Plaintiffs also seek punitive

damages stemming from Defendants’ conduct, but the Complaint is unclear as to whether

Plaintiffs are seeking punitive damages as a separate cause of action or merely as a

remedy.



                                             2
Case 3:20-cv-03046-TLB Document 54              Filed 10/26/20 Page 3 of 6 PageID #: 439




       As previously noted, WCD filed a Response in Support (Doc. 34) of American’s

Motion in which it asked to join all of American’s arguments in favor of dismissal. WCD

previously filed an Answer (Doc. 9), so the Court construes WCD’s Response as a motion

for judgment on the pleadings under Rule 12(c) of the Federal Rules of Civil Procedure.

See Westcott v. City of Omaha, 901 F.2d 1486, 1488 (8th Cir. 1990) (construing a motion

to dismiss as a 12(c) motion for judgment on the pleadings where the party had previously

filed an answer). Motions for judgment on the pleadings under Rule 12(c) are governed

by the same legal standard that applies to motions to dismiss under Rule 12(b)(6). Id.

                                  II. LEGAL STANDARD

       To survive a motion to dismiss, a complaint must provide “a short and plain

statement of the claim that [the plaintiff] is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The

purpose of this requirement is to “give the defendant fair notice of what the . . . claim is

and the grounds upon which it rests.” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (quoting

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). The Court must accept all of a

complaint’s factual allegations as true, and construe them in the light most favorable to

the plaintiff, drawing all reasonable inferences in the plaintiff’s favor. See Ashley Cnty. v.

Pfizer, Inc., 552 F.3d 659, 665 (8th Cir. 2009).

       However, the complaint “must contain sufficient factual matter, accepted as true,

to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (quoting Twombly, 550 U.S. at 570). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Id. “A pleading that offers ‘labels and

conclusions’ or ‘a formulaic recitation of the elements of a cause of action will not do.’



                                               3
Case 3:20-cv-03046-TLB Document 54            Filed 10/26/20 Page 4 of 6 PageID #: 440




Nor does a complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual

enhancement.’” Id. In other words, while “the pleading standard that Rule 8 announces

does not require ‘detailed factual allegations,’ . . . it demands more than an unadorned,

the defendant-unlawfully-harmed-me accusation.” Id.

       Additionally, when dealing with claims involving fraud, Rule 9(b) sets a heightened

pleading standard, requiring the plaintiff to “state with particularity the circumstances

constituting fraud.” Fed. R. Civ. P. 9(b). “Rule 9(b) requires plaintiffs to plead ‘the who,

what, when, where, and how: the first paragraph of any newspaper story.’” Summerhill

v. Terminix, Inc., 637 F.3d 877, 880 (8th Cir. 2011). “Particularly in cases with multiple

defendants, ‘the complaint should inform each defendant of the nature of his alleged

participation in the fraud.’” Olin v. Dakota Access, LLC, 910 F.3d 1072, 1075 (8th Cir.

2018) (quoting Streambend Props. II, LLC v. Ivy Tower Minneapolis, LLC, 781 F.3d 1003,

1013 (8th Cir. 2015)).     The Eighth Circuit has also held pleadings alleging fraud

“insufficient under Rule 9(b) where defendants were ‘left to guess’ who was ‘responsible

for the alleged fraud.’” Trooien v. Mansour, 608 F.3d 1020, 1030 (8th Cir. 2010) (citing

Parnes v. Gateway 2000, Inc., 122 F.3d 539, 550 (8th Cir. 1997)).

                                    III. DISCUSSION

       American and WCD move to dismiss Plaintiffs’ claims for willful and wanton

conduct (Count V), punitive damages (Count VIII), and fraud (Count VII). The Court will

address each cause of action in turn, beginning with willful and wanton conduct.

       Plaintiffs have alleged willful and wanton conduct as an independent cause of

action; however, this is not a recognized tort in Arkansas. The Court understands that

willful and wanton conduct may sometimes comprise an element of a standalone tort,



                                             4
Case 3:20-cv-03046-TLB Document 54             Filed 10/26/20 Page 5 of 6 PageID #: 441




such as the tort of outrage, but outrage has not be pleaded in the Complaint. Therefore,

the claim for willful and wanton conduct (Count V) is DISMISSED WITHOUT

PREJUDICE.

       Next, Plaintiffs have alleged punitive damages seemingly as both a remedy and

as a separate cause of action. See Doc. 2, pp. 37–39 (discussing the basis for punitive

damages as a remedy and also offering punitive damages as an independent cause of

action). Arkansas does not recognize punitive damages as a standalone claim. Bergan

v. Ocwen Fin. Corp., 2018 WL 9986722, at *3 (E.D. Ark. Nov. 1, 2018) (“Punitive damages

are not a separate cause of action in Arkansas . . . .”). Plaintiffs acknowledge this in their

briefing. See Doc. 35, p. 8. Therefore, Count VIII, to the extent it asserts a cause of

action for punitive damages, is DISMISSED. All facts supporting the remedy of punitive

damages may remain in the Complaint, as the Motion to Dismiss does not suggest this

remedy is legally unavailable, considering the claims pleaded.

       Moving on to the request for the dismissal of Plaintiffs’ fraud claim, as noted above,

Rule 9 requires a heightened pleading standard for fraud. Fed. R. Civ. P. 9(b). Further,

the Eighth Circuit requires specified pleading as to each defendant’s participation in the

alleged fraud, including facts concerning the timing of the fraud, the actors involved in the

fraud, and the manner in which the fraud was carried out. Olin, 910 F.3d at 1075;

Summerhill, 637 F.3d at 880; Trooien, 608 F.3d at 1030. Plaintiffs’ fraud allegations do

not identify which facts apply to each Defendant or explain each Defendant’s role in the

fraud. (Doc. 2, pp. 25–37). For instance, Plaintiffs use phrases such as “Defendants are

liable for” and “Defendants knew or should have known” in pleading their fraud claim, and

they fail to mention facts identifying “who, what, when, where, and how” the fraud was



                                              5
Case 3:20-cv-03046-TLB Document 54         Filed 10/26/20 Page 6 of 6 PageID #: 442




committed by each defendant. Summerhill, 637 F.3d at 880. Accordingly, the Court finds

that “[D]efendants were ‘left to guess’ who was ‘responsible for the alleged fraud.’”

Trooien, 608 F.3d at 1030. For these reasons, the cause of action for fraud (Count VII)

is DISMISSED WITHOUT PREJUDICE.

                                  IV. CONCLUSION

      IT IS THEREFORE ORDERED that Defendant American International Industries’

Motion to Dismiss for Failure to State a Claim (Doc. 22), to which Defendant Whittaker,

Clark & Daniels, Inc. has joined, is GRANTED, and Counts V, VII, and VIII of the

Complaint are DISMISSED WITHOUT PREJUDICE.

      IT IS FURTHER ORDERED that Plaintiffs’ Request for Leave to Amend the

Complaint (Doc. 31) is GRANTED IN PART AND DENIED IN PART as follows: Plaintiffs

are not granted leave to file the proposed amended complaint that is attached to the

Motion; instead, Plaintiffs may file an amended complaint within 14 days that conforms

to the rulings of this Court with respect to the dismissal of certain claims and also

substitutes William Burnett, Sr., as Personal Representative of the Estate of Sarah

Burnett.

      A Case Management Order will issue separately.

      IT IS SO ORDERED on this 26th day of October, 2020.



                                              ________________________________
                                              TIMOTHY L. BROOKS
                                              UNITED STATES DISTRICT JUDGE




                                          6
